DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions (not under the first to file AIA  provisions as indicated in the previous office action dated 4/28/22). 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 7/27/2022 has been considered by the examiner.
Response to Arguments
 	Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. Applicant argues the stepped-wave inverter 84 of Venkata is not a non-critical load. Examiner disagrees as the stepped-wave inverter 84 is not a critical load, neither critical for operation of the grid nor critical to the user, and is thus reasonably considered a non-critical load. 
 	Applicant next argues that the stepped-wave inverter is not adapted to receive power from the AC mains. This is incorrect since the step wave inverter receives operational power from the AC mains. As shown in Figure 4A, the DC source for the stepped wave inverter and capacitor 82-86, is the DC capacitor 86. If the DC capacitor were not recharged by the AC mains, it would quickly be discharged and the inverter 84 would be incapable of operation. This can also be seen in Figure 5, the description of which details “diodes 138 and 144 provide full-wave rectification for charging capacitor 142”, column 9, lines 49-52. Applicant contends that inverter 84 doesn’t even receive power from the AC mains to operate, yet acknowledges inverter 84 is powered by capacitor 86. Examiner reminds Applicant that the identified non-critical load includes both inverter 84 and capacitor 86, so the identified non-critical load receives all its power to operate from the AC mains.
 	Applicant next argues the term “non-critical load” refers to a load which is connected to the grid but does not always require power (84-86 is connected to the grid and does not always require power), meaning that its operation is not dependent on continuous power draw (84-86 is not dependent upon continuous power draw). It can therefore be seen that 84-86 are consistent with Applicant’s specification.  Applicant’s paragraph 32 recites 4 examples of non-critical loads without explicitly mentioning the inverter and capacitor 84-86 of Venkata. Nevertheless. Examiner maintains the inverter and capacitor 84-86 are consistent with the specification and should properly be interpreted as a non-critical load.
 	Applicant contends the power control circuit (70-80) of Venkata is unable to absorb power from the AC mains and to deliver power to the AC mains in order to reduce voltage fluctuations of the AC mains. However, Venkata explicitly discloses “PWM inverter 70 compensates for harmonic distortion on the power line” (column 7, lines 12-13). Harmonic distortions are voltage fluctuations. The function of 70 is to reduce fluctuations on the AC mains and it absorbs power and delivers power in order to compensate the voltage fluctuations on the AC mains. Applicant states Figure 13 does not show the claimed absorption of power and delivery of power, yet the absorption and delivery are explicitly depicted in Figure 13. When the voltage and the current are both positive or both negative, power is delivered, and when the voltage and the current are of opposite sign, power is absorbed. Again, all claim limitations have been met by the reference. Applicant again argues that Venkata does not disclose reducing voltage fluctuations in the AC mains by absorbing and delivering power to the AC mains, but Venkata explicitly discloses absorbing and delivering power to the AC mains in order to reduce the voltage fluctuations. 
 	With respect to dependent claim 43, Applicant argues a reason has not been set forth why one skilled in the art would employ the bypass switch of Mandalakas in the circuit of Venkata, but as recited in the rejection, one would be motivated to employ the bypass switch in order to precharge the capacitor 86 of the non-critical load, as taught by Mandalakas. Applicant further argues the inductor of Mandalakas does not qualify as a non-critical load, but the rejection does not rely on the inductor of Mandalakas as the non-critical load, instead, 82-86 of Venkata is the non-critical load. The rejections have been maintained below.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


 	Claim(s) 1-6, 12-15, 25-28, 41-42, 46-51, 57-58 and 66 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Venkata (US 5,751,138).
 	With respect to claim 1, Venkata discloses a power control circuit (Fig. 4A 70-80) having an input side (Fig. 4A 76) and an output side (Fig. 4A 82), the power control circuit being connectable on the input side to AC mains (Fig. 4A 64) and connectable on the output side to a non-critical load (Fig. 4A 82-86), the power control circuit being adapted to absorb power (Fig. 13 IH) from the AC mains when connected and to deliver power (Fig. 13 IH) to the AC mains in order to reduce voltage fluctuations (column 1, lines 15-17) of the AC mains when connected thereto, and wherein the AC mains has a dynamically changing non-zero power profile (Fig. 12 VL)  and wherein the reduce voltage fluctuations of the AC mains comprises modulating power (Fig. 13 IH,IQ) provided to the non-critical load in order to follow (Fig. 12 VQ) the dynamically changing power profile of the AC mains.

 	With respect to claim 2, Venkata discloses the power control circuit according to claim 1 wherein the power absorbed and delivered by the power control circuit includes reactive power (column 3, lines 22-23), or active power, or both.

 	With respect to claim 3, Venkata discloses the power control circuit according to claim 1 wherein the power control circuit maintains the AC mains at a nominal supply voltage (Fig. 11 VL).

 	With respect to claim 4, Venkata discloses the power control circuit according to claim 3 wherein the non-critical load has a load voltage (Fig. 4A VQ) and the power control circuit provides an auxiliary voltage (Fig. 4A voltage across 80) such that the vectorial sum of the load and auxiliary voltages equal the nominal supply voltage (Fig. 4A VL).
 	With respect to claim 5, Venkata discloses the power control circuit according to claim 4 wherein the non-critical load has a load current (Fig. 12 IQ) and the auxiliary voltage (Fig. 4A voltage of 80) is at a phase angle perpendicular (Fig. 12 since the inductor voltage is proportional to the time derivative of the inductor current and the sinusoids are ninety degrees out of phase) to the load current.

 	With respect to claim 6, Venkata discloses the power control circuit according to claim 1 wherein the power control circuit is further adapted to deliver power to the load (Fig. 4A IQ) to reduce voltage fluctuations of the AC mains.

 	With respect to claim 12, Venkata discloses the power control circuit according to claim 1 including a power controller (Fig. 4A 70,80) for absorbing and delivering power thereby enabling the power control circuit to absorb and deliver power.

 	With respect to claim 13, Venkata discloses the power control circuit according to claim 12 wherein the power controller absorbs and delivers reactive power, or active power, or both (Fig. 13 produce of VL and IH).
 	With respect to claim 14, Venkata discloses the power control circuit according to claim 12 wherein the power controller is a reactive power controller (column 3, lines 22-23).

 	With respect to claim 15, Venkata discloses the power control circuit according to claim 12 wherein the power controller is connected in series (Fig. 4A 80 in series with 76,84) with the AC mains and the non-critical load.

 	With respect to claim 25, Venkata discloses the power control circuit according to claim 12 wherein the power controller includes a power inverter (Fig. 4A 70) and an energy storage element (Fig. 4A 80).

 	With respect to claim 26, Venkata discloses the power control circuit according to claim 25 wherein the energy storage element is a capacitor or an inductor (Fig. 4A 80).

 	With respect to claim 27, Venkata discloses the power control circuit according to claim 25 wherein the power inverter has at least two levels (Fig. 5 voltage 112 high and low).

 	With respect to claim 28, Venkata discloses the power control circuit according to claim 25 wherein the power inverter is a pulse-width modulation power inverter (Fig. 4A PWM INVERTER).

 	With respect to claim 41, Venkata discloses the power control circuit according to claim 1 wherein the non-critical load [the recited non-critical load is external to the claimed power control circuit and is merely a recitation of intended use] is a hot water heater or a lighting load [the claim limitation is satisfied because the power control circuit of Venkata is capable of the intended use of powering a lighting load]. 	

 	With respect to claim 42, Venkata discloses the power control circuit according to claim 1 wherein the power control circuit is provided integrally (Fig. 5 100) with the non-critical load.

 	With respect to claim 46, Venkata discloses a method, comprising: providing a power control circuit (Fig. 4A 70-80) having an input side (Fig. 4A 76) and an output side (Fig. 4A 82), the power control circuit being connected on the input side to AC mains (Fig. 4A 64) at a distribution level and connected on the output side to a non-critical load (Fig. 4A 84-86); and reducing voltage fluctuations of the AC mains when connected, wherein the reducing comprises: absorbing power from the AC mains; and delivering the power to the AC mains; and wherein the AC mains has a dynamically changing non-zero power profile (Fig. 11 VL) and wherein the reducing further comprises modulating power (Fig. 13 IH,IQ) provided to the non-critical load in order to follow (Fig. 12 VQ) the dynamically changing power profile of the AC mains.
 	With respect to claims 47-51, 57-58 and 66, Venkata discloses a method as set forth above. See claims 2-6, 12, 15 and 42, respectively, for additional details.
Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Venkata (US 5,751,138) in view of Mandalakas (US 2008/0315685).
 	With respect to claim 43, Venkata discloses the power circuit according to claims 1 as set forth above. Venkata does not disclose a bypass circuit. The use of bypass circuits were well known at the time of filing of the invention.
 	Madalakas discloses a power circuit (Fig. 1 46-50) including a bypass circuit (Fig. 1 96,PC) having a bypass switch (Fig. 1 96) operable to connect the AC mains directly to the noncritical load (Fig. 1 I) through the bypass circuit. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a bypass circuit having a bypass switch operable to connect the AC mains directly to the noncritical load through the bypass circuit, in order to pre-charge the non-critical load (Mandalakas paragraph 55).
Allowable Subject Matter
 	Claims 29, 31-36, 45 and 62-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims See the action date 4/28/2022 for the reasons for indicating allowable subject matter.
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839